DETAILED ACTION
1.	This communication is responsive to Amendment filed 06/14/2022.  As a result of the amendment claims 1 and 6-7 have been amended.  
Claims 1-4 and 6-10 (renumbered as 1-9) are allowed.
Claims 5 and 11 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-4 and 6-10 now renumbered as 1-9, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to data related to products manufactured in a manufacturing line of a factory.
Claims 1, 6 and 7 are considered allowable since the prior art of record fails to teach and /or suggest “a product is manufactured in a state in which the data is linked to information in a form of a tree structure in which elements related to manufacture of the product assigned as nodes, the data generated in the manufacturing line where the product is manufactured is stored in the memory in accordance with a data format having a hierarchical structure of product figure number>manufacturing factory>manufacturing line>production process>work process>manufacturing facility>facility recipe>work method>data;
link, when the information of the element corresponding to the uppermost node is not linked, as the information of the element corresponding to the uppermost node of the data of the prototype, information distinguishable from information of the element corresponding to the uppermost node of the tree structure linked to the data of the product;
determine whether the product figure number is linked to the data of the prototype; 
link, when the product figure number is not linked, a prototype figure number as the product figure number of the data of the prototype distinguishable from the product figure number, linked to the data of the product; and 
store in the memory the data of the prototype to which the prototype figure number is linked”.  
Therefore, claims 1, 6 and 7 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-4 and 8-10 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157